Exhibit 10.89

 

THIRD AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Pursuant to Section 7(c) of the Amended and Restated Employment Agreement
(the “Agreement”) dated December 31, 2008, by and between Clean Energy Fuels
Corp., a Delaware corporation (the “Company”) and James N. Harger, an individual
(the “Executive”) (collectively, the “Parties”), the Parties hereby adopt the
following amendment to the Agreement, to be effective as of the date specified
below. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Agreement.  All other terms and conditions
of the Agreement that are not modified below shall continue to remain in full
force and effect.

 

The first sentence of Section 4(b) of the Agreement is restated in its entirety
to read as follows:

 

“Employee shall be eligible for an annual performance bonus (“Incentive
Compensation”) of up to one hundred and twenty-five percent (125%) of Base
Salary.”

 

IN WITNESS WHEREOF, the Parties have caused this amendment to the Agreement to
be duly executed, to be effective as of May 6, 2013.

 

 

 

“EMPLOYER”

 

 

 

CLEAN ENERGY FUELS CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

Chief Executive Officer

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ James N. Harger

 

James N. Harger

 

--------------------------------------------------------------------------------